Citation Nr: 1215773	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-11 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for residuals of a sun (heat) stroke.

4.  Entitlement to service connection for an acquired psychiatric disorder to include depression.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 1945 to June 1947.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied the Veteran's claims for service connection for bilateral hearing loss, sun stroke, a heart condition and depression.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran withdrew his request for a hearing in February 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's current heart disability was not present in service and is not etiologically related to service.

2.  The evidence of record does not establish that the Veteran sustained a sun (heat) stroke during service.

3.  The evidence of record does not establish that the Veteran suffers from a current acquired psychiatric disorder, including depression.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for a sun (heat) stroke have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (CVAC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regards to his claims for service connection for a heart condition, sun stroke and depression in a July 2009 letter.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.  The elements of proper Dingess notice were also provided in this preadjudication letter.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records and VA treatment records.  A February 2010 response from the Social Security Administration indicated that the Veteran had been receiving retirement benefits for many years, that he never received disability benefits and that medical records were never part of his records.  In September 2009, the Veteran submitted completed authorization forms allowing VA to obtain his treatment records from the VA facilities in Asheville and Columbia; these records are contained in the claims file.  He has not indicated that he received treatment at any other facility or completed an appropriate authorization form to allow VA to obtain additional records.  See 38 C.F.R. § 3.159(c)(1) (VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.)

A VA examination has not been conducted with regard to the Veteran's claims for service connection.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83. 

As detailed below, there is no evidence other than the Veteran's assertion linking his claimed heart condition, depression and sun stroke to service.  His assertions of such a relationship are insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The record shows that he was diagnosed with a heart disability and depression long after service.  He has not alleged a continuity of symptomology and the clinical evidence does not demonstrate such a continuity.  There is no other evidence of continuity of symptomatology or of a link between the claimed heart disability or depression and service.  The evidence does not show that his current heart disability or depression may be related to service.  In addition, the clinical evidence does not contain current findings or residuals related to a heat or heat stroke and the service treatment records are negative for an incurrence of heat or sun stroke.  A VA examination is therefore not required.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.
Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as psychosis and arteriosclerosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Heart Condition and Sun Stroke Claims

A September 1945 service entrance examination and a June 1946 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for findings, treatment or diagnoses related to a heart condition or sun stroke.

An August 2008 VA treatment note contained an assessment of generalized atherosclerosis.  A history of coronary artery disease was also noted.

A July 2009 VA electrocardiogram (ECG) report found a normal sinus rhythm.  A July 2009 VA echocardiogram did not result in a diagnosis.

In a September 2009 notice of disagreement, the Veteran wrote that his treatment for a heat stroke was related to his current heart condition.

In a March 2010 substantive appeal, the Veteran wrote that he was hospitalized twice in 1946 due to sun stroke.  Each hospitalization lasted three to four days and he lost all of his hair during the incidents.

The Veteran has a current disability as he has been diagnosed with arthrosclerosis.  In order for his current heart disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that arthrosclerosis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

The Veteran's June 1946 service discharge examination was negative for any relevant abnormalities.  Despite the Veteran's contentions that he was treated for a heat stroke during service, his service treatment records do not reflect such treatment.  The first clinical evidence of a heart disability was in August 2008.  The Veteran has not reported a continuity of symptomology nor does the clinical evidence suggest such a continuity.  No medical opinion suggesting a nexus between the Veteran's heart disability and service has been submitted.  

The Veteran is not competent to opine as to the etiology of his current heart disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current heart disability and service, including as a residual for a sun stroke, are not probative as to this question.

Arteriosclerosis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence was negative for a diagnosis of arthrosclerosis until 2008, nearly 61 years after service discharge.

As the evidence is against finding a nexus between a heart disability or a sun (heat) stroke and service, reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Depression Claim

A September 1945 service entrance examination and a June 1946 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for findings, treatment or diagnoses related to depression or other psychiatric disability.

A September 2001 VA mental health consultation reflected the Veteran's reports that his adult son had recently committed suicide and that he cried very often.  Antidepressant medication was recommended.

A September 2001 VA treatment note contained assessments of depression and anxiety.

An October 2002 VA mental health treatment note reflected the Veteran's reports that his wife had died several months ago.  He had grieved heavily for the first month but felt that the sadness was starting to lessen.  The provider noted that the Veteran was experiencing a normal grief reaction.

A December 2003 VA treatment note indicated that the Veteran wished to discontinue his Prozac, which had been prescribed after the suicide of his son.  He was given instructions on how to taper the medication.

In an August 2009 Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD), the Veteran wrote that he experienced two stressful incidents during service.  The first involved a tropical fungus in both his ears and the second involved feeling dizzy and blacking out from heat stroke.

In a September 2009 notice of disagreement, the Veteran wrote that he was treated for depression from 1999 to 2000.

The Veteran filed the instant claim in May 2009.  Although the record establishes that the Veteran had been assessed as having depression and anxiety in September 2001, he has not been diagnosed with an acquired psychiatric disorder during the course of this appeal.  Cf. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The clinical evidence of record also does not document treatment or complaints related to any acquired psychiatric disorder during the appellate period.

Psychosis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence was negative for a diagnosis of psychosis.

Finally, there is no competent evidence of depression or other acquired psychiatric disorder during the appeal period upon which to predicate a grant of service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the evidence of record is negative for a current diagnosis of an acquired psychiatric disorder, to include depression, service connection can be granted and the claim must be denied. 


ORDER

Entitlement to service connection for residuals of a sun (heat) stroke is denied.

Entitlement to service connection for a heart condition is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran has alleged suffering from hearing loss as a result of the acoustic trauma he sustained working with sand blast machines in Panama.  Service treatment records document that the Veteran was treated for acute bilateral otitis externa, with an undetermined cause (probably fungus) in March 1947.  Whispered voice testing conducted during service was consistently 15/15 bilaterally.  

A September 2009 VA examiner indicated that she could not provide an opinion regarding the Veteran's bilateral hearing loss without resorting to mere speculation due to the lack of audiograms in the service treatment records.  However, this opinion did not address the impact, if any, of the March 1947 findings of otitis externa.  This examiner did not address whether the whispered voice tests of record excluded the possibility of hearing damage during service.  See Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009) (whispered voice tests do not exclude the possibility of hearing damage in the higher frequency ranges).  In addition, she did not provide a rationale as to why she was unable to provide an etiological opinion nor did she indicate what additional evidence, if any, would be required to render an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  In light of these deficiencies, it is unlikely that the September 2009 VA opinion would survive judicial scrutiny.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain an addendum to the September 2009 VA audiological opinion, if possible, or afford the Veteran a new VA examination, to determine the etiology of the Veteran's currently diagnosed bilateral hearing loss.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that any such diagnosed bilateral hearing loss had its onset during the Veteran's period of active duty service from September 1945 and July 1947; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the impact, if any, of the March 1947 diagnosis of otitis externa.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide reasons why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


